          Case 1:20-cv-04654-ER-KHP Document 11 Filed 10/02/20 Page 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In Re:                                                                  ORDER OF DISMISSAL
                                                                                FOR
Scorpion Fitness Inc.                                                  FAILURE TO PROSECUTE
                                                                        BANKRUPTCY APPEAL

--------------------------------------------------------X                   20-CV-4654 ER
FROM: VITO GENNA, CLERK
            UNITED STATES BANKRUPTCY COURT
            SOUTHERN DISTRICT OF NEW YORK

TO:        RUBY J. KRAJICK, CLERK
           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK

IN RE: Scorpion Fitness Inc.                                        BANKRUPTCY CASE: 19-B-11231 (MEW)
DATE OF FILING NOTICE OF APPEAL: 06/01/2020
BANKRUPTCY DOCUMENT #: 234

The above- referenced case is forwarded to District Court for possible dismissal. Petitioner has failed file the
Designation of Items to be Included in the Record as required by:

             FRBP 8009
          ___ Federal Rules of Civil Procedure (Rule _____)
           X 28 U.S.C. 1930 - the requirement to pay a filing fee
              Rule 8009-1 from the Local Rules for The United States Bankruptcy Court Southern District of New
                 York.

Dated:    October 1, 2020                                                         Vito Genna, Clerk
          New York, New York                                                 U.S. Bankruptcy Court, SDNY

                                                                          By: ____/s/ Anatin Rouzeau___
                                                                                      Deputy Clerk

                                                            ORDER

 For the reason(s) set forth above, the appeal is deemed abandoned, and IT IS THEREFORE ORDERED that the
appeal in the above-entitled action is hereby DISMISSED.

       October 2
Dated ___________________   20
                          20___                                             ____________________________
        New York, New York                                                      Edgardo Ramos, U.S. D.J.

I hereby certify that I have this day forwarded a copy of this order to the Clerk of the Bankruptcy Court for the
Southern District of New York.

District Court Document # _______________                                   Ruby J. Krajick , Clerk
                                                                            District Court, SDNY

                                                                          By: ____________________
                                                                                   Deputy Clerk
